LEMMON, Judge,
dissents and assigns reasons.
The cab driver had the duty to discharge his passenger at a place which was reasonably safe for that purpose. Clogher v. New Orleans Ry. & Light Co., 143 La. 85, 78 So. 247 (1918).
In the Galland case plaintiff was denied recovery because the place where she was discharged by the carrier was level, smooth and free from holes or other dangerous conditions. Irrespective of whether it was plaintiff’s burden to prove the place was unsafe or defendant’s burden to prove the place was safe, the evidence compelled the conclusion that the place was reasonably safe.
In the present case the evidence accepted by the trial court in reasons for judgment established that there was a hole in the alleyway (described by the cab driver as not noticeably full of holes) at the exact spot where plaintiff was discharged. The cab driver in the exercise of the highest degree of care required of him had the duty to discover that unsafe condition, and the passenger, who had the right to assume she was being discharged at a reasonably safe place, was injured by the driver’s failure in that duty.
I would reverse and render a judgment for plaintiff.